165 F.3d 31
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Myra BRUBAKER, Plaintiff-Appellant,v.CUNA & AFFILIATES, Defendant-Appellee.
No. 97-3030.
United States Court of Appeals, Seventh Circuit.
Argued April 24, 1998.Decided Aug. 17, 1998.

Appeal from the United States District Court for the Western District of Wisconsin.  No. 96 C 941.  Barbara B. Crabb, Judge.
Before Honorable RICHARD A. POSNER, Chief Judge, Honorable ILANA DIAMOND ROVNER, Honorable DIANE P. WOOD, Circuit Judges.

ORDER

1
We affirm the district court's decision for the reasons stated in the district court's July 25, 1997 Opinion and Order.